Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 18-19, 24, and 26 drawn to a mixture (I) and compositions comprising the mixture (I).
Group II, claim(s) 6-9, drawn to a mixture (II).
Group III, claim(s) 10-13, drawn to methods of making the mixture (I).
Group IV, claim(s) 14-17, drawn to methods of making the mixture (II).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
If applicant’s elect group I, then applicants must elect a single species for each of (A) and (B): 
--compounds of formula (A), wherein each structural variant has been elected, e.g. applicant’s elect a single compound (A) wherein Z, m1, R, Ar, etc. are specifically defined.
--compounds of formula (B) wherein each structural variant has been elected, e.g. applicant’s elect a single compound (B), wherein each structural variant, Z’, m2, R, R, etc. are specifically defined.

--compounds of formula (D), wherein each structural variant has been elected, e.g. applicant’s elect a single compound (D) wherein Ar, and R, are specifically defined.
--compounds of formula (E) wherein each structural variant has been elected, e.g. applicant’s elect a single compound (E), wherein each structural variant wherein, R, R, etc. are specifically defined.
If applicant’s elect group III, then applicants must elect a single species for (D) and for (E) and (F) and (G).
If applicant’s elect group IV, then applicants must elect a single species for (F) and (G).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-19, 24, 26
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of groups I and II, I and IV, II and III, and III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, the mixture (I) comprising (A) and (B) is the special technical feature of groups I and III and this 
The inventions of groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of mixture (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP0850907 (from international search report/IDS) which teaches secondary alcohol ethoxylates (e.g. examples, i.e. example 1; [0021]) which read on applicant’s B and wherein these are useful as surfactants in various purposes, e.g. agrochemical and in view of  CN106220478 (also from international search report/IDS) which teaches phenyl alkyl secondary alcohol alkoxylate surfactants of applicant’s formula (A) (see claims). It would have been obvious for one of ordinary skill in the art to combine two known surfactants in order to form a surfactant blend as this is something that one of ordinary skill in the art routinely does. 
The inventions of groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of mixture (II), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US3372201 (from IDS and/or search report) which teaches alkoxylating secondary alcohols, e.g. 6-dodecanol which reads on the instantly claimed (E) and CN106220478 (Cited above) which teaches forming applicant’s (D) and subsequently ethoxylating the alcohol (See [0027-0028]). It would have been obvious to combine the two alcohols into a mixture after they are formed and then subsequently ethoxylate them in order to more easily provide a mixture of ethoxylated secondary alcohol surfactants.
A telephone call was not made to request an oral election to the above restriction requirement, due to the number of groups and election of species to be made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIN E HIRT/            Primary Examiner, Art Unit 1616